Citation Nr: 1449371	
Decision Date: 11/06/14    Archive Date: 11/12/14

DOCKET NO. 12-15 442	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Togus, Maine


THE ISSUES

1. Whether new and material evidence has been received to reopen the claim of entitlement to service connection for an acquired psychiatric disability.

2. Entitlement to service connection for an acquired psychiatric disability.

3. Entitlement to a total disability rating based upon individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	Christopher Loiacono, Agent


ATTORNEY FOR THE BOARD

Michael J. Adams, Associate Counsel

INTRODUCTION

The Veteran had active duty service from November 1967 to May 1968.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a September 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Buffalo, New York.

The appeal was initially developed and adjudicated by the RO as involving only a claim for service connection for anxiety.  However, pursuant to the holding in Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009) (holding that although the claim identifies PTSD without more, it cannot be a claim limited only to that diagnosis, but must rather be considered a claim for any mental disability that may reasonably be encompassed by several factors including: the claimant's description of the claim, the symptoms the claimant describes, and the information the claimant submits or VA obtains in support of the claim), the issue has been framed as noted on the title page of this decision.  

The issues of entitlement to service connection for an acquired psychiatric disability and entitlement to a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. A January 1978 Rating Decision most recently denied the Veteran's claim to establish service connection for anxiety; the Veteran did not perfect an appeal of that decision within the one-year appellate period nor was new and material evidence received within the appeal period.
 
2. Evidence received since the final January 1978 Rating Decision is new and raises a reasonable possibility of substantiating the Veteran's claim of entitlement to service connection for an acquired psychiatric disability..

CONCLUSIONS OF LAW

1. The January 1978 rating decision is final.  38 U.S.C. § 4005(c) (1976); 38 C.F.R. §§ 3.104, 19.118, 19.153 (1977); currently, 38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2014).
 
2. Evidence submitted to reopen the claim of entitlement to service connection for an acquired psychiatric disorder is new and material, and the claim is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156(a) (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. VCAA Duty to Notify and Assist

In the decision below, the Board has reopened and remanded the Veteran's claim of entitlement to service connection for an acquired psychiatric disability.  Therefore, regardless of whether the VCAA duties to notify and assist have been met with respect to this issue no harm or prejudice to the Veteran has resulted.  As such, the Board concludes that any defect in providing notice and assistance to the Veteran is at worst harmless error in that it does not adversely affect the essential fairness of the Board's adjudication of the claim.  Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004); Pelegrini v. Principi, 18 Vet. App. 112, 119-120 (2004); Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92.

II. New and Material Evidence

Pertinent procedural regulations provide that "[n]othing in [38 U.S.C.A. § 5103A] shall be construed to require [VA] to reopen a claim that has been disallowed except when new and material evidence is presented or secured, as described in [38 U.S.C.A. § 5108]."  38 U.S.C.A. § 5103A(f) (West 2002).  Reopening a claim for service connection which has been previously and finally disallowed requires that new and material evidence be presented or secured since the last final disallowance of the claim.  38 U.S.C.A. § 5108; Evans v. Brown, 9 Vet. App. 273, 285 (1996).

New evidence means existing evidence not previously submitted to VA.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2014).

In Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998), the United States Court of Appeals for the Federal Circuit noted that new evidence could be sufficient to reopen a claim if it could contribute to a more complete picture of the circumstances surrounding the origin of a claimant's injury or disability, even where it would not be enough to convince the Board to grant a claim.  In determining whether evidence is new and material, the credibility of the evidence is generally presumed.  Justus v. Principi, 3 Vet. App. 510, 512-513 (1992).  The Court recently held that the law should be interpreted to enable reopening of a claim, rather than to preclude it.  See Shade v. Shinseki, 24 Vet. App. 110 (2012).

Pertinently, the Veteran's acquired psychiatric disorder claim (previously claimed as anxiety) was previously denied in the final January 1978 rating decision because evidence of record reflected that the Veteran's psychiatric condition pre-existed service and was not incurred or aggravated during service.  The Veteran did not perfect an appeal with regard to the January 1978 decision nor was additional evidence received during the appeal period.  As such, the January 1978 rating decision is final with respect to this claim.  38 U.S.C. § 4005(c) (1976); 38 C.F.R. §§ 3.104, 19.118, 19.153 (1977); currently 38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2014).

With respect to the Veteran's acquired psychiatric disorder, evidence received and obtained since the January 1978 rating decision includes the August and October 2010 private treatment records.  The records reflect that the Veteran has been variously diagnosed with bipolar disorder, a cognitive disorder, a depressive disorder, and major depressive disorder.  This evidence is "new," as it had not been previously considered by VA, and "material" as it addresses an element of service connection which was missing at the time of the prior final denial, evidence of a current psychological disability, other than anxiety.  In this regard, the Board recognizes that the additional evidence is presumed to be credible for the purpose of reopening the claim.  Justus v. Principi, 3 Vet. App. 510, 512-513 (1992).  Hence, the additional evidence, considered in conjunction with the record as a whole, raises a reasonable possibility of substantiating the Veteran's claim.  The Board thus finds that new and material evidence has been received to reopen the claim of entitlement to service connection for an acquired psychiatric disability.  On that basis, the claim is reopened.


ORDER

New and material evidence having been received, the Veteran's claim for entitlement to service connection for an acquired psychiatric disability is reopened, and to that extent only, the appeal is granted.


REMAND

After review of the claims folder, the Board finds that additional development is necessary prior to adjudication of the Veteran's claim.

As described above, the evidence reflects that the Veteran has been variously diagnosed with several psychological disorders.  However, the record is negative for medical evidence of a nexus between his in-service psychological treatment and his currently diagnosed disorders.  Therefore, remand is necessary to obtain a VA examination and accompanying opinion as to the nature and etiology of his psychological disorders.

Additionally, the Board observes that the development and readjudication of the Veteran's claim for service connection may affect his combined evaluation during the appeal period under consideration for his TDIU claim.  As such, the TDIU claim is inextricably intertwined with his current claim on appeal for service connection.  For this reason, the Board concludes that these issues be adjudicated by the RO and certified to the Board together.  Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (two or more issues are inextricably intertwined if one claim could have significant impact on the other).  In light of this, remand of the Veteran's TDIU claim is necessary.

Accordingly, the case is REMANDED for the following action:

1. Schedule the Veteran for an appropriate psychological examination to determine the nature and etiology of his psychological disorders.  The claims folder, including a copy of this remand, must be reviewed by the examiner.  Any medically indicated tests should be conducted and any disorders should be identified and diagnosed.  After examination and review of all of the evidence, the examiner is asked to opine as to the following with regard to any diagnosed disorder:

(a) Whether the diagnosed disorder clearly and unmistakably pre-existed service?  Identify such clear and unmistakable evidence or medical principle that makes it so.  The examiner should consider the Veteran's report of medical history at entrance to service showing a history of depression and nervous trouble.

(b) For any disorder that clearly and unmistakably pre-existed service, the examiner should indicate whether the pre-existing disorder clearly and unmistakably did not undergo a permanent increase in severity beyond the natural progression during the Veteran's period of service.  In other words, was any worsening clearly and unmistakably due to the natural progression of the disability?
(c) For any disorder that did not pre-exist service, whether it is at least as likely as not (50 percent probability or greater) that the disorder began in service, was caused by service or is otherwise related to service.

The examiner is advised that clear and unmistakable evidence is an onerous evidentiary standard and means that the evidence is undebatable.  However, it does not require the absence of conflicting evidence.  Vanerson v. West, 12 Vet. App. 254 (1999); Kent v. Principi, 389 F.3d 1380, 1383 (Fed. Cir. 2004).

A detailed rationale must be provided for all opinions.

2. Notify the Veteran that it is his responsibility to report for the examination and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2014).

3. After completing the above and conducting any other development that may be indicated, the RO should re-adjudicate the Veteran's claims.  If any benefits sought remain denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal should be returned to the Board for further appellate review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


